                 CASE 0:20-cr-00180-ECT Doc. 35 Filed 06/02/21 Page 1 of 1
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                                       SENTENCING HEARING

UNITED STATES OF AMERICA,                                             COURT MINUTES
                                                                   BEFORE: Hon. Eric C. Tostrud
                                                                    United States District Judge
                              Plaintiff,
                                                       Case No.:             20-CR-180 (ECT)
            v.                                         Date:                 June 2, 2021
                                                       Court Reporter:       Tim Willette
MARC BELL GONZALES,                                    Courthouse:           St. Paul
                                                       Courtroom:            3B
                                                       Time in Court:        9:08 a.m. – 9:42 a.m.
                              Defendant.               Total Time:           34 minutes

APPEARANCES:

      For Plaintiff:          Andrew Winter, United States Attorney’s Office

      For Defendant:          Kassius Benson, Kassius Benson Law, P.A.
                               FPD,  CJA,  Retained,  Appointed

Interpreter/Language:         None / English

IT IS ORDERED:

Defendant is sentenced to:
 Count No.        Plea       Verdict         BOP           AG             SR          PROB                HA
     1             X                       37 months                     3 years

 Special Conditions of:     See J&C for special conditions.

 Defendant sentenced to pay:
        Special assessment in the amount of $100.00

 ECF Nos. 25 and 34 shall be remained sealed until June 2, 2029.
 Defendant remanded to the custody of the U.S. Marshal.
 Defendant allowed to voluntarily surrender on June 29, 2021. See J&C for voluntary surrender details.
 Defendant released pending voluntary surrender on the same terms and conditions as previously ordered.

                                                                                                           s/ R. Morton
                                                                                                     Courtroom Deputy
